R.C. Pamplin was convicted on a charge that he did willfully and unlawfully discharge a revolver in a public place, and on the 25th day of February, 1920, in accordance with the verdict of the jury, was sentenced to pay a fine of $150 and be confined in the county jail for a period of 120 days. From the judgment an appeal was attempted to be taken by filing in this court on August 23, 1920, a petition in error with case-made. *Page 92 
On March 22, 1922, the Attorney General filed a motion to dismiss the appeal, which reads as follows:
"Plaintiff in error is charged in the information with the crime of unlawfully discharging a pistol or revolver in a public place, which offense under the statute is a misdemeanor, but the judgment or final order complained of was rendered in the trial court on the 25th day of February, 1920, and the record in said case was not filed in this court until the 23d day of August, 1920, which is more than 60 days from date of the rendition of said judgment, and the trial court made no order extending the time in which such appeal should be taken, and, in addition thereto, said appeal was not filed in this court within the extension of time which the court might have granted, for all of which reasons this court is entirely without jurisdiction to hear and determine said appeal."
An examination of the record discloses that the motion to dismiss the appeal is well taken. The purported appeal herein is therefore dismissed, and the cause remanded to the trial court forthwith.